MEMORANDUM ***  Leroy McFadden appeals from the district court’s denial of his motion for summary judgment and affirmance of Acting Commissioner Berryhill’s denial of disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. We review the district court’s order de novo. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). “An ALJ’s disability determination should be upheld unless it contains legal error or is not supported by substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). Legal errors are harmless if they do not alter the ALJ’s final disability determination. Molina, 674 F.3d at 1115. The ALJ improperly discounted the medical opinion of McFadden’s treating physician, Dr. Vanichkachorn, leading the ALJ to miscalculate McFadden’s RFC. However, this error is harmless. The vocational expert testified at Step 5 of the disability evaluation that even accounting for the additional limitations suggested by Dr. Vanichkachorn, work exists in the national economy that McFadden could perform. Therefore, the ALJ’s errors did not change the ultimate non-disability determination. The ALJ did not otherwise err in his findings and determinations. AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.